IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HUBERT JACKSON,                            : No. 57 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMONWEALTH COURT OF                      :
PENNSYLVANIA,                              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.